        Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.

 CYRIL ASHU,
   a/k/a “Akem Maleke,”
   a/k/a “Zabi Malik,”
   a/k/a “Bill Zambia Morgan,”
   a/k/a “Anibal Vasquez Roblero,”
   a/k/a “Baker Lee Walter,”                                 [PROPOSED]
                                                          PROTECTIVE ORDER
 IFEANYI EKE,
    a/k/a “Luthur Mulbah Doley,”                              19 Cr. 318 (JMF)

 JOSHUA IKEJIMBA,
    a/k/a “Johnson Ifeanyi Gbono,”
    a/k/a “Alfred Henshaw,”
    a/k/a “Peterson Kamara Lawson,”
    a/k/a “Ganiru Paul Thompson,”

 CHINEDU IRONUAH,
   a/k/a “John Akuba Annan,”
   a/k/a “Kenneth Kwame Emerson,”
   a/k/a “Andrew Kamsi Mong,”
   a/k/a “Emmanuel Mong,”
   a/k/a “George Wallace,”
   a/k/a “George Weah,”
   a/k/a “Frederick Werner,”

                            Defendants.


       Upon the application of the United States of America and the defendants having requested

discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby finds and orders as follows:

       1. Disclosure Material and Sensitive Information.           The Government will make

disclosure to the defendants of documents, objects, and information, including electronically

stored information (“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500,
         Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 2 of 9



and the Government’s general obligation to produce exculpatory and impeachment material in

criminal cases, all of which will be referred to herein as “Disclosure Material.”

       2. Sensitive Information.         The Government’s Disclosure Material may include

information (“Sensitive Information”) that (i) affects the privacy and confidentiality of individuals

and entities, or concerns sensitive business interests; (ii) will impede the Government’s ongoing

investigation of uncharged individuals if prematurely disclosed; (iii) is not authorized to be

disclosed to the public or disclosed beyond that which is necessary for the defense of this criminal

case; or (iv) the broad disclosure of which would pose safety risks to individuals. The Government

shall clearly identify any Disclosure Material designated as Sensitive Information at the time of

production. Nothing in this Order shall be interpreted as an agreement by any defendant that

material designated by the Government pursuant to this paragraph is properly designated Sensitive

Information.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government expeditiously to produce the Sensitive Disclosure Material without further litigation

or the need for substantial redactions. It will also afford the defense prompt access to such

materials, in substantially unredacted form, which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

ACCORDINGLY, IT IS HEREBY ORDERED:

       5. Disclosure Material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (collectively, “the defense”), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action.

       6. Disclosure Material may be disclosed by the defense to:

           a. The defendants;



                                                 2
         Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 3 of 9



           b. The following persons (hereinafter, “Designated Persons”):

                    i. investigative, paralegal, secretarial, clerical, and other personnel employed

                       or retained by defense counsel;

                   ii. independent expert witnesses, investigators, or advisors retained by defense

                       counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material

has been disclosed to Designated Persons pursuant to this Order.

       7. Defense counsel may show Disclosure Material to potential witnesses (“Potential

Witnesses”) during the course and for the purpose of investigation, but shall not disseminate

Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,

defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct

such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shall

make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to

Potential Witnesses pursuant to this Order.

       8. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. Subject to the restrictions



                                                  3
         Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 4 of 9



applicable to Sensitive Information set forth herein, this provision shall not prevent the filing of

Disclosure Material for purposes of any judicial proceeding.

       9. Sensitive Information so designated by the Government, including any copies thereof

or excerpts therefrom, may be disclosed by defense counsel to the defendants for review at the

offices of defense counsel, or in the presence of defense counsel, for purposes related to this case.

Notwithstanding the foregoing, the defendants shall not maintain, retain, or keep copies or notes

of Sensitive Information outside of the presence of defense counsel. All Sensitive Information

possessed by defense counsel shall be maintained in a safe and secure manner.

       10. Unless authorized in writing by the Government or by an order of this Court, no

Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing

Sensitive Information shall be redacted and/or filed under seal.

       11. In the event of any dispute as to the Government’s designation of particular material as

Sensitive Information, including any assertion that designation of particular material as Sensitive

Information will materially impede defense counsel’s efforts to prepare a defense, the parties shall

meet and confer regarding such dispute, without prejudice to defense counsel’s ability to seek de-

designation of such material by the Court. Absent a contrary order of this Court, the Government’s

designation of material as Sensitive Information shall be controlling. If defense counsel asserts

that the designation of particular material as Sensitive Information will materially impede defense

counsel’s efforts, defense counsel shall propose alternative protections for such material that

defense counsel believes are sufficient, but not greater than necessary, to mitigate any risks arising

from the de-designation of such material.




                                                  4
         Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 5 of 9



       12. The Government may authorize, in writing, disclosure of Disclosure Material,

including Sensitive Information, beyond that otherwise permitted by this Order without further

Order of this Court.

       13. This Order does not prevent the disclosure of any Disclosure Material, including

Sensitive Information, in any judicial proceeding in this action, or to any judge or magistrate judge,

for purposes of this action. All public filings shall separately comply with the privacy protection

provisions of Federal Rule of Criminal Procedure 49.1.

                          Return or Destruction of Disclosure Material

       14. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.




                           [Remainder of Page Intentionally Left Blank]




                                                  5
         Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 6 of 9



                                   Retention of Jurisdiction

       15. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

       16. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.


SO ORDERED:

Dated: New York, New York
                      , 2019


                                            THE HONORABLE JESSE M. FURMAN
                                            United States District Judge
                                            Southern District of New York




AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney
   Southern District of New York


                                                                         June 12, 2019
By: ____________________________________                       Date: ____________________
    Olga I. Zverovich
    Jarrod L. Schaeffer
    Assistant United States Attorneys




                                                6
       Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 7 of 9



By: ____________________________________          Date: ____________________
                                                         June 14, 2019
   Marc L. Greenwald
   Counsel for Defendant Cyril Ashu



By: ____________________________________          Date: ____________________
   CYRIL ASHU




                                       7
        Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 8 of 9




By:                                                Date:   6
                                                           1 (1/ ,..
      Philip L. Weinstin
      Counsel for Defendant Ifeanyi Eke



By:                                                Date:
      IFEANYI EKE




                                          8
        Case 1:19-cr-00318-JMF Document 33-1 Filed 06/17/19 Page 9 of 9


                                                                             
%\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     'DWH BBBBBBBBBBBBBBBBBBBB 
7RGG6SRGHN
      &RXQVHOIRU'HIHQGDQW-RVKXD,NHMLPED


%\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     'DWH BBBBBBBBBBBBBBBBBBBB 
-26+8$,.(-,0%$




                                                
